Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on April 18, 2022.

2. Claims 1-20 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 8 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 1 wherein the results of the search are included in a table having a first column of asset identifiers and a second column of asset identifiers, each unique asset identifier from among the first column and the second column identifying a unique respective asset, and wherein an asset corresponding to an asset identifier of the second column of a particular row has a parental hierarchical relationship to an asset corresponding to an asset identifier of the first column of the particular row,” which are not found in the prior art of record.
Incorporating claim 8 into claims 1, 11, and 19 would put the case in condition for allowance.
Claims 9 and 10 depend on claim 8 and are also allowable.
Claims 16-18 are similar to claims 8-10 and also allowable.


Double Patenting Rejection
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131 (c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-l.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 11,308,163. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are just broader versions of the patent claims. For example:


US Patent 11,308,163
Present Application
1. A method comprising: performing a search of data based at least in part on user-supplied criteria information, the data including operational machine data from one or more components of a system producing asset data; causing display of at least a portion of a table, the table including a result of the search having a first column of asset identifier values and a second column of asset identifier values, each unique asset identifier value from among the first and second columns identifying a unique respective asset, and wherein an asset corresponding to an asset identifier value of the second column of a particular row has a parental hierarchical relationship to an asset corresponding to an asset identifier value of the first column of the particular row; receiving user input indicating the first column as an asset identifier column and the second column as an asset parent identifier column; creating automatically a computer representation of an asset hierarchy based at least in part on the user input and the result of the search; and wherein the method is performed by one or more processors.
1. A computer implemented method comprising: performing, by one or more processors, a search of data, the search including user-supplied criteria information, the data including operational machine data from one or more components of a system producing asset data; causing, by the one or more processors, display of results of the search; receiving, by the one or more processors, user input providing classifications for the results of the search, the classifications indicating asset identifier and asset parent identifier fields in the results of the search; identifying, based on the user input and the results of the search, a plurality of unique assets identifiers and corresponding asset parent identifiers; and automatically generating a computer representation of an asset hierarchy comprising an asset node for each asset identifier, an asset parent node for each asset parent identifier, and a representation of hierarchical relationships between asset nodes and asset parent nodes.




Claim Rejections – 35 USC §102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claims 1-7, 11-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,172,621 to Dippenaar (hereafter “Dippenaar”).

Claim 1. 
Dippenaar discloses a computer implemented method comprising:
performing, by one or more processors, a search of data, the search including user-supplied criteria information, the data including operational machine data from one or more components of a system producing asset data (FIG.7, FIG.8, and related text);
causing, by the one or more processors, display of results of the search (col.12, col.13, col.5);
receiving, by the one or more processors, user input providing classifications for the results of the search, the classifications indicating asset identifier and asset parent identifier fields in the results of the search (FIG.3, FIG.4, and related text);
identifying, based on the user input and the results of the search, a plurality of unique assets identifiers and corresponding asset parent identifiers (col.6, col.8, col.9); and
automatically generating a computer representation of an asset hierarchy comprising an asset node for each asset identifier, an asset parent node for each asset parent identifier, and a representation of hierarchical relationships between asset nodes and asset parent nodes (FIG.1, FIG.6, and related text).

Claim 2. 
Dippenaar discloses the method of claim 1 wherein the system producing asset data is an industrial control system (FIG.1 and related text).

Claim 3. 
Dippenaar discloses the method of claim 2 wherein the industrial control system performs supervisory control and data acquisition (SCADA) processing (col.3, col.5, col.8).

Claim 4. 
Dippenaar discloses the method of claim 2 wherein the industrial control system performs remote monitoring and control processing (FIG.10 and related text).

Claim 5. 
Dippenaar discloses the method of claim 1 wherein the operational machine data is further from one or more components of a second system producing asset data (FIG.2, FIG.4, and related text).

Claim 6. 
Dippenaar discloses the method of claim 5 wherein the system producing asset data is an industrial control system and wherein the second system producing asset data is not an industrial control system (col.4, col.6, col.7).

Claim 7. 
The method of claim 1 wherein the asset hierarchy further comprises information associating a metric with one or more of the asset nodes (col.5, col.8, col.9).

Claims 11-15.
Claims 11-15 are system versions, which recite(s) the same limitations as those of claims 1-7, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 11-15.

Claims 19 and 20.
Claims 19 and 20 are storeage medium versions, which recite(s) the same limitations as those of claims 1 and 7, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 19 and 20.

Conclusion
7. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192